PER CURIAM.
We affirm the appeal from the order denying appellant’s petition for mandamus as moot, it appearing that the Department of Corrections had made the requested corrections to appellant’s gain-time pursuant to Raske v. Martinez, 876 F.2d 1496 (11th Cir.1989), and Waldrup v. Dugger, 562 So.2d 687 (Fla.1990). This affirmance is without prejudice to appellant’s right to pursue administrative remedies to chai-*988lenge the correctness of the amount of gain-time granted under those decisions.
AFFIRMED.
ZEHMER, WOLF, and KAHN, JJ., concur.